UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 18-6676


BRIAN KEITH POSEY,

                    Petitioner - Appellant,

             v.

WARDEN PERRY CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

ALAN WILSON,

                    Respondent.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:17-cv-02851-DCN)


Submitted: November 19, 2018                           Decided: November 27, 2018


Before NIEMEYER and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Keith Posey, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brian Keith Posey seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Posey has not made

the requisite showing. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (noting importance of Rule 34(b) and reiterating that court limits its

review to issues preserved in informal brief). Accordingly, we deny Posey’s motion for a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




                                             3
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          4